This action, instituted and finally determined in the lower court prior to the erection of the state, involves the validity of a contract executed by the defendant in error in favor of the Watonga   Northwestern Railroad Company, its successors and assigns, which corporation afterwards amended its charter so as to change its name to the Choctaw Northern Railroad Company. This company afterwards duly assigned said contract to the plaintiff in error. It is identical with that held to be valid by the Supreme Court of the Territory of Oklahoma in the case of Piper v. Choctaw Northern Townsite   Improvement Company,16 Okla. 436, 85 P. 965. See, also, Southard v. Arkansas Valley  Western Railway Company, 24 Okla. 408, 103 P. 750, and authorities therein cited. Counsel for defendant in error in his brief concedes that the plaintiff in error should have been permitted to amend his petition if the contract was valid.
It follows that the judgment of the lower court is reversed *Page 326 
and remanded, with instructions to grant a new trial and permit the plaintiff to amend its petition.
All the Justices concur.